

117 S1029 IS: Sanctioning and Highlighting Authoritarian Medicine and Eugenics Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1029IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the imposition of sanctions with respect to forced abortions by the Government of the People's Republic of China.1.Short titleThis Act may be cited as the Sanctioning and Highlighting Authoritarian Medicine and Eugenics Act of 2021 or the SHAME Act.2.Imposition of sanctions with respect to forced abortions by the Government of the People's Republic of China(a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each person identified under subsection (b)(1)(A).(b)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report that—(A)identifies any official or agency of the Government of the People’s Republic of China and any member of the Chinese Communist Party that the Secretary determines knowingly orders, controls, or directs, or routinely conducts any action to carry out, a coercive birth-limitation policy carried out in Xinjiang Uyghur Autonomous Region or upon residents of that region, including involuntary abortions, involuntary sterilizations, mandatory contraception use or contraceptive implantation, deceptive contraceptive implantation, government control of birth spacing, or mandatory birth permits; and(B)includes a determination of whether the action described in subparagraph (A) of a person identified under that subparagraph was motivated or carried out against an individual on the basis of the identity, including race, religion, or ethnicity of the individual.(2)Sources of informationIn preparing the report required under paragraph (1), the Secretary may use any publication, database, web-based resource, public information compiled by any government agency, and any information collected or compiled by a nongovernmental organization or other entity provided to or made available to the Secretary, that the Secretary finds credible.(3)Form of reportThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified index.(4)Publicly available listNot later than 30 days after the date on which a report is submitted to the appropriate congressional committees under paragraph (1), the Secretary, in coordination with Secretary of the Treasury and the Director of National Intelligence, shall publish on a publicly available internet website maintained by the Department of State, in English and Mandarin Chinese—(A)a list of each person identified under paragraph (1)(A);(B)a description of the location where the action for which the person was so identified occurred;(C)a determination with respect to whether that action was motivated or carried out against an individual on the basis of the identity, including race, religion, or ethnicity of the individual; and(D)a statement of whether that person has been designated for the imposition of sanctions pursuant to the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note). (c)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Property blockingThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in property and interests in property of a person identified under subsection (b)(1)(A) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Aliens ineligible for visas, admission, or parole(i)Exclusion from the united statesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien identified under subsection (b)(1)(A).(ii)Current visas revoked(I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of any such officer or Secretary) shall revoke any visa or other entry documentation issued to an alien identified under subsection (b)(1)(A), regardless of when the visa or other documentation was issued.(II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of paragraph (1)(A).(d)Exceptions(1)Intelligence activitiesThis section shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Compliance with united nations headquarters agreementSubsection (c)(1)(B) shall not apply with respect to the admission of an alien to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international obligations.(e)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c)(1)(A) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (f)DefinitionsIn this section:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives.(3)PersonThe term person means an individual or entity, including a governmental entity.(4)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted to the United States for permanent residence; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States. 